DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 is directed to both an apparatus/device and a method, and claims 16 – 18 are directed to both a method and a product.  
Claims 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 15 fail to fall within a statutory category of the invention.  Though claims 15 disclose, “nonvolatile computer-readable storage medium”, the original specification does not explicitly define or limit “nonvolatile computer-readable storage medium” to only non-transitory medium, but just merely state the use of nonvolatile computer-readable storage medium and computer-readable storage medium with not examples or definitions or limitations (paragraphs 19 and 102).  Therefore the phrase “nonvolatile computer-readable storage medium” can be reasonably interpreted to comprise a non-transitory nonvolatile computer-readable storage medium and a transitory nonvolatile computer-readable storage medium.  The transitory nonvolatile computer-readable storage medium is considered to be transmission medium.  Therefore “nonvolatile computer-readable storage medium” in claims 15 are considered to be non-statutory.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena (O’Reilly, 56 U.S. (15 How.) at 112-14). Moreover, it does not appear that a claim reciting a signal encoded with 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 – 7 and 9 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2021/0400359) in view of Chuang et al. (US 2020/0135236).  
Regarding independent claim 1, Ling teaches a method of dynamic processing of an image, comprising: 
acquiring critical points, and determining position data of the critical points in an original image and a target image (paragraph 68: a first still image through scanning, feature points may be extracted from the first still image, compared and matched with feature points of each still image stored in the cloud storage to determine a second still image whose feature points match the feature points of the first still image), wherein the original image refers to an image that is in an initial state and to be dynamically processed, and the target image refers to an image that is obtained after the original image has been dynamically processed and is in an ending state (paragraph 63: the original image may be transformed to the deformed image using methods such as linear interpolation); 
splitting the original image according to the critical points, to obtain at least one basic unit (Figure 2B: Arrows).   
Ling does not expressly disclose according to the position data of the critical points in the original image and the target image, determining position data of the critical points in each intermediate state of N intermediate states, wherein N is a positive integer; based on the mapping relation, according to all of points of each of the basic units, determining sequentially the intermediate images formed in each of the intermediate states.  Chuang discloses the mobile device 100 identifies and displays key points of the human figure in frame (Fl), and then the user may drag the left hand (e.g., the key point on the left hand) of the human figure upwards in frame (Fl) on a touch screen and the user's input defines the target position of the key point on the left 
The combination of Ling’s and Chuang’s systems teaches by affine transformation, determining a mapping relation between position data of each of vertexes of each of the basic units in any two neighboring states of the initial state, the intermediate states and the ending state (Ling, paragraph 78: a moving image or video corresponding to the second still image may be rendered at the position of the first still image according to the transformation matrix; Chuang, paragraph 28: the inverse kinematics transformation 330 and the global warping 340 are also performed on each intermediate state of the human pose in each intermediate frame (which precedes the target frame) to produce a smooth path of movement of the human figure).  

Regarding dependent claim 2, the combination of Ling’s and Chuang’s systems teaches displaying sequentially the original image, the intermediate images and the target image (Chuang, paragraph 20: when the edited video is replayed, the left arm movement of the human figure is shown as in frames (Fl)-(F4), without the key points shown on the display).

Regarding dependent claim 3, Ling teaches wherein the critical points include fixed points and mobile points, the fixed points are for distinguishing a fixed region and a mobile 

Regarding dependent claim 4, Ling teaches wherein the step of acquiring the critical points comprises: acquiring the critical points marked by a user in the original image and the target image by point touching or line drawing (paragraph 63: a user inputs anchor points for distinguishing a moving part from a still part of the still image); and/or, determining a fixed region and a mobile region that the user smears in the original image and the target image, and according to boundary lines of the fixed region and the mobile region, determining the critical points (paragraph 63: a user inputs anchor points for distinguishing a moving part from a still part of the still image, and the user may add information specifying the direction and the length of an arrow to the moving part of the still image, to specify the direction and intensity of the change of the moving part).

Regarding dependent claim 5, Ling teaches wherein the step of, according to the position data of the critical points in the original image and the target image, determining the position data of the critical points in each intermediate state of the N intermediate states comprises: determining a predetermined parameter a, wherein aE[1/(N+1), 2/(N+1), ..., N/(N+1)]; and according to a formula ik --(1 - a)xk + atk, determining the position data of the critical points in each intermediate state of the N intermediate states, wherein k is a positive integer, and represents the critical points, xk is position data of each of the critical points in the original 

Regarding dependent claim 6, the combination of Ling’s and Chuang’s systems teaches wherein the step of, by the affine transformation, determining the mapping relation between the position data of each of the vertexes of each of the basic units in any two neighboring states of the initial state, the intermediate states and the ending state comprises: according to position data of each of the vertexes of each of the basic units and position data of each of the vertexes in each of the intermediate states and in corresponding points in the target image, acquiring affine-transformation matrixes between position data of each of the vertexes in any two neighboring states of the initial state, the N intermediate states and the ending state (Ling, paragraph 78: a moving image or video corresponding to the second still image may be rendered at the position of the first still image according to the transformation matrix; Chuang, paragraph 28: the inverse kinematics transformation 330 and the global warping 340 are also performed on each intermediate state of the human pose in each intermediate frame (which precedes the target frame) to produce a smooth path of movement of the human figure).  

Regarding dependent claim 7, the combination of Ling’s and Chuang’s systems teaches wherein the step of, based on the mapping relation, according to all of the points of each of the basic units, determining sequentially the intermediate images formed in each of the intermediate states comprises: based on the mapping relation, according to pixel values of all of points in each of the basic units, determining sequentially pixel values of all of points in the intermediate 

Regarding claims 9 – 16, claims 9 – 16 are similar in scope as to claims 1, 2, and 4 - 7, thus the rejections for claims 1, 2, and 4 - 7 hereinabove are applicable to claims 9 – 16.  Ling teaches a device of dynamic processing of an image, comprising: a processor; and a memory, wherein the memory stores a computer program, and the computer program, when executed by the processor (Figure 4).  Ling teaches a nonvolatile computer-readable storage medium, wherein the computer-readable storage medium stores a computer program, and the computer program, when executed by a processor, causes the processor to implement the method of dynamic processing of an image (Figure 4) according to claim 1.  Ling teaches a method for converting a static image to a dynamic image, comprising: acquiring the static image; and in response to an operation by a user to the static image, implementing to the static image the method of dynamic processing of an image according to claim 1, to obtain the dynamic image.

Regarding dependent claim 17, Ling teaches according to an operation by the user to the static image, determining the critical points (paragraph 63: a user inputs anchor points for distinguishing a moving part from a still part of the still image).

Regarding dependent claim 18, Ling teaches wherein the operation by the user to the static image comprises at least one of a smearing touch control, a line-drawing touch control and .

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2021/0400359) in view of Chuang et al. (US 2020/0135236) and Official Notice.  
Regarding dependent claim 8, Ling does not expressly disclose wherein a shape of the basic units is one of a triangle, a quadrangle and a pentagon.  Examiner takes Official Notice that the concept of points being represented as triangle, quadrangle, or a pentagon and the advantage of distinguishing types of points for various utilities are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ling's system to either replace arrows with a triangle, quadrangle, or a pentagon symbol or add a triangle, quadrangle, or a pentagon symbol at the end points of the arrow.  One would be motivated to do so because this would help distinguish types of points for various utilities.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612